Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Atty. Yen Jung Sung, on January 6, 2020.
The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 23, the recitation “at corresponding to opposite ends” is changed to –at opposite ends--.
In claim 1, line 25, the recitation “standing perpendicular” is changed to –extending perpendicularly--.
In claim 4, line 1, the recitation “as claimed in claim 2” is changed to –as claimed in claim 1--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 4-7, the closest prior art does not disclose or render obvious the vacuum release valve wherein the elastic valve further has at least one respective supporting portion formed at opposite ends of the two inclined surfaces, and each supporting portion pushes against an inside of the tube body to control deformation of the elastic valve, each supporting portion extending perpendicularly to the linear gap, and an outer edge of each supporting portion aligning with a surface of the tubular portion, in combination with the remaining limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753